UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LAWRENCE YOUNG,
Plaintiff,
-V- 19 Civ. 8432 (PAE) (OTW)

44 LAMB LLC, ORDER

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court having been advised by the parties that all claims asserted herein have been
settled in principle, Dkt. 12, it is ORDERED that the above-entitled action is hereby dismissed
and discontinued without costs, and without prejudice to the right to reopen the action within
forty-five days of the date of this Order if the settlement is not consummated.

To be clear, any application to reopen must be filed within forty-five days of this Order;
any application to reopen filed thereafter may be denied solely on that basis. Further, if the
parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
agreement, they must submit the settlement agreement to the Court within the same 45-day
period to be “so ordered” by the Court. Per Paragraph 4(C) of the Court’s Individual Rules and
Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
to enforce a settlement agreement unless it is made part of the public record.

The Clerk of Court is respectfully directed to close this case.
oe fuk A. Cry

 

PAUL A. ENGELMAVER /
United States District Judge
Dated: December 5, 2019

New York, New York
